DETAILED ACTION

Status of Claims
Claims 1-23 are pending and rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2020 has been considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 6-16, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14, 16-18, and 20-27 of U.S. Patent No. 9,741,011.
Claims 1, 6-16, and 20-23 of the pending application read on the claims of the ‘011 Patent as follows:
Claims of pending application
Claims of ‘011 Patent
1
1, 11, 18, 19
6
1, 18
7
1, 18
8
1, 18
9
2, 20
10
3, 21
11
4, 22
12
5, 23
13
6, 24
14
7, 25
15
8, 26

9, 27
20
10
21
14
22
16
23
17


Although the claims at issue are not identical, they are not patentably distinct from each other because the recited delivery vehicles are equivalent to the mobile storefronts recited in the ‘011 Patent. As such, the claims of the present application are rejected as being anticipated by the ‘011 Patent.

Claims 2-5 and 17-19 are rejected on the ground of nonstatutory double patenting. 
Specifically, claim 2 is rejected as being unpatentable over claims 1-11, 14, 16-18, and 20-27 of U.S. Patent No. 9,741,011 in view of US 2010/0076853 A1 (hereinafter Schwarz). 
Claim 2 of the pending application states wherein said order server is further configured to determine that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program. 
The ‘011 Patent does not disclose wherein said order server is further configured to determine that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining that the customer's geolocation does not 

Specifically, claims 3 and 4 are rejected as being unpatentable over claims 1-11, 14, 16-18, and 20-27 of U.S. Patent No. 9,741,011 in view of US 2010/0076853 A1 (hereinafter Schwarz). 
Claim 3 of the pending application states wherein said order server is further configured to deny the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business. 
wherein said order server is further configured to deny the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program. For example, paragraph [0027] of Schwarz discloses “if the suppliers of goods selected does not deliver to the address requested, the intermediary computer may advise the end user of alternative suppliers of goods who do deliver to the address selected.” Thus, Schwarz discloses denying the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included denying the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business as taught by Schwarz in the ‘011 Patent system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 4 of the pending application states wherein boundaries of each geographically defined market area remain fixed over time. 
The ‘011 Patent does not disclose wherein boundaries of each geographically defined market area remain fixed over time.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of each geographically defined market 

Specifically, claim 5 is rejected as being unpatentable over claims 1-11, 14, 16-18, and 20-27 of U.S. Patent No. 9,741,011 in view of US 2012/0185404 A1 (hereinafter Koh). 
Claim 5 of the pending application states wherein boundaries of at least one of the geographically defined market areas changes over time. 
The ‘011 Patent does not disclose wherein boundaries of at least one of the geographically defined market areas changes over time.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of at least one of the geographically defined market areas changes over time. For example, paragraph [0035] of Koh discloses “defining and modifying shipping zones according to its region-specific business circumstances,” and “the seller entity or the administrator of the online marketplace may dynamically redefine shipping zones.” Thus, Koh discloses wherein boundaries of at least one of 

Specifically, claim 17 is rejected as being unpatentable over claims 1-11, 14, 16-18, and 20-27 of U.S. Patent No. 9,741,011 in view of US 2009/0099972 A1 (hereinafter Angert). 
Claim 17 of the pending application states wherein said motorized vehicle is configured to travel by at least one of land, air and water. 
The ‘011 Patent does not disclose wherein said motorized vehicle is configured to travel by at least one of land, air and water.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said motorized vehicle is configured to travel by at least one of land, air and water. For example, paragraph [0015] of Angert discloses “the delivery systems may be individual vehicles.” Thus, Angert discloses wherein said motorized vehicle is configured to travel by at least one of land, air and water. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said motorized vehicle is configured to travel by at least one of land, air and water as taught by Angert in the system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, claims 18 and 19 are rejected as being unpatentable over claims 1-11, 14, 16-18, and 20-27 of U.S. Patent No. 9,741,011 in view of US 2002/0099567 A1 (hereinafter Joao). 
Claim 18 of the pending application states wherein said motorized vehicle is a self-driving vehicle. 
The ‘011 Patent does not disclose wherein said motorized vehicle is a self-driving vehicle.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said motorized vehicle is a self-driving vehicle. For example, paragraph [0091] of Joao discloses delivery via unmanned transportation. Thus, Joao discloses wherein said motorized vehicle is a self-driving vehicle. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said motorized vehicle is a self-driving vehicle as taught by Joao in the system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 19 of the pending application states wherein said self-driving vehicle is configured to travel by at least one of land, air and water. 
The ‘011 Patent does not disclose wherein said self-driving vehicle is configured to travel by at least one of land, air and water.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said self-driving vehicle is configured to travel by at least one of land, air and water. For example, paragraph [0091] of Joao discloses delivery via 

Claims 1, 6-16, 20, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-13, 15, 18, and 19 of U.S. Patent No. 10,796,271.
Claims 1, 6-16, 20, 21, and 23 of the pending application read on the claims of the ‘271 Patent as follows:
Claims of pending application
Claims of ‘271 Patent
1
1
6
1
7
3
8
4
9
5
10
6
11
7
12
9

10
14
11
15
12
16
13
20
15
21
18
23
19


Although the claims at issue are not identical, they are not patentably distinct from each other because the recited delivery vehicles are equivalent to the mobile storefronts recited in the ‘271 Patent. As such, the claims of the present application are rejected as being anticipated by the ‘271 Patent.

Claims 2-5, 17-19, and 22 are rejected on the ground of nonstatutory double patenting. 
Specifically, claim 2 is rejected as being unpatentable over claims 1, 3-7, 9-13, 15, 18, and 19 of U.S. Patent No. 10,796,271 in view of US 2010/0076853 A1 (hereinafter Schwarz). 
Claim 2 of the pending application states wherein said order server is further configured to determine that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program. 
The ‘271 Patent does not disclose wherein said order server is further configured to determine that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program.


Specifically, claims 3 and 4 is rejected as being unpatentable over claims 1, 3-7, 9-13, 15, 18, and 19 of U.S. Patent No. 10,796,271 in view of US 2010/0076853 A1 (hereinafter Schwarz). 
Claim 3 of the pending application states wherein said order server is further configured to deny the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business. 
wherein said order server is further configured to deny the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program. For example, paragraph [0027] of Schwarz discloses “if the suppliers of goods selected does not deliver to the address requested, the intermediary computer may advise the end user of alternative suppliers of goods who do deliver to the address selected.” Thus, Schwarz discloses denying the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included denying the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business as taught by Schwarz in the ‘271 Patent system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 4 of the pending application states wherein boundaries of each geographically defined market area remain fixed over time. 
The ‘271 Patent does not disclose wherein boundaries of each geographically defined market area remain fixed over time.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of each geographically defined market 

Specifically, claim 5 is rejected as being unpatentable over claims 1, 3-7, 9-13, 15, 18, and 19 of U.S. Patent No. 10,796,271 in view of US 2012/0185404 A1 (hereinafter Koh). 
Claim 5 of the pending application states wherein boundaries of at least one of the geographically defined market areas changes over time. 
The ‘271 Patent does not disclose wherein boundaries of at least one of the geographically defined market areas changes over time.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of at least one of the geographically defined market areas changes over time. For example, paragraph [0035] of Koh discloses “defining and modifying shipping zones according to its region-specific business circumstances,” and “the seller entity or the administrator of the online marketplace may dynamically redefine shipping zones.” Thus, Koh discloses wherein boundaries of at least one of 

Specifically, claim 17 is rejected as being unpatentable over claims 1, 3-7, 9-13, 15, 18, and 19 of U.S. Patent No. 10,796,271 in view of US 2009/0099972 A1 (hereinafter Angert). 
Claim 17 of the pending application states wherein said motorized vehicle is configured to travel by at least one of land, air and water. 
The ‘271 Patent does not disclose wherein said motorized vehicle is configured to travel by at least one of land, air and water.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said motorized vehicle is configured to travel by at least one of land, air and water. For example, paragraph [0015] of Angert discloses “the delivery systems may be individual vehicles.” Thus, Angert discloses wherein said motorized vehicle is configured to travel by at least one of land, air and water. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said motorized vehicle is configured to travel by at least one of land, air and water as taught by Angert in the ‘271 Patent system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

Specifically, claims 18 and 19 are rejected as being unpatentable over claims 1, 3-7, 9-13, 15, 18, and 19 of U.S. Patent No. 10,796,271 in view of US 2002/0099567 A1 (hereinafter Joao). 
Claim 18 of the pending application states wherein said motorized vehicle is a self-driving vehicle. 
The ‘271 Patent does not disclose wherein said motorized vehicle is a self-driving vehicle.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said motorized vehicle is a self-driving vehicle. For example, paragraph [0091] of Joao discloses delivery via unmanned transportation. Thus, Joao discloses wherein said motorized vehicle is a self-driving vehicle. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said motorized vehicle is a self-driving vehicle as taught by Joao in the ‘271 Patent system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 19 of the pending application states wherein said self-driving vehicle is configured to travel by at least one of land, air and water. 
The ‘271 Patent does not disclose wherein said self-driving vehicle is configured to travel by at least one of land, air and water.


Specifically, claim 22 is rejected as being unpatentable over claims 1, 3-7, 9-13, 15, 18, and 19 of U.S. Patent No. 10,796,271 in view of US 2006/0235739 A1 (hereinafter Levis).
Claim 22 of the pending application states wherein said onboard computer for each delivery vehicle is further configured to receive traffic conditions, and with the navigation and routing on the customer’s geolocation being provided based on the received traffic conditions. 
The ‘271 Patent does not disclose wherein said onboard computer for each delivery vehicle is further configured to receive traffic conditions, and with the navigation and routing on the customer’s geolocation being provided based on the received traffic conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said onboard computer for each delivery vehicle is further configured to receive traffic conditions, and with the navigation and routing on the 

Claims 1 and 6-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-21 of U.S. Patent No. 10,796,272.
Claims 1 and 6-23 of the pending application read on the claims of the ‘272 Patent as follows:
Claims of pending application
Claims of ‘272 Patent
1
1
6
1
7
2

3
9
4
10
5
11
6
12
7
13
8
14
9
15
10
16
11
17
13, 14, 15
18
12
19
13, 14, 15
20
16
21
19
22
20
23
21


Although the claims at issue are not identical, they are not patentably distinct from each other because the recited delivery vehicles are equivalent to the mobile storefronts recited in the ‘272 Patent. As such, the claims of the present application are rejected as being anticipated by the ‘272 Patent.


Claims 2-5 are rejected on the ground of nonstatutory double patenting. 
Specifically, claim 2 is rejected as being unpatentable over claims 1-16 and 19-21 of U.S. Patent No. 10,796,272 in view of US 2010/0076853 A1 (hereinafter Schwarz). 
Claim 2 of the pending application states wherein said order server is further configured to determine that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program. 
The ‘272 Patent does not disclose wherein said order server is further configured to determine that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program. For example, paragraph [0035] of O’Dell discloses “an invalid address not recognized by a location, address verification, directions and map transmission 315 provider at 709 can return a notification to the browser of the services user 202 of the invalid address and a re-entry request of the address at 710.” Additionally, Figure 3 discloses this feature as well. Thus, O’Dell discloses determining that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said order server is further configured to determine that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program as taught by O’Dell in the ‘272 Patent system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Specifically, claims 3 and 4 is rejected as being unpatentable over claims 1-16 and 19-21 of U.S. Patent No. 10,796,272 in view of US 2010/0076853 A1 (hereinafter Schwarz). 
Claim 3 of the pending application states wherein said order server is further configured to deny the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business. 
The ‘272 Patent does not disclose wherein said order server is further configured to deny the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program. For example, paragraph [0027] of Schwarz discloses “if the suppliers of goods selected does not deliver to the address requested, the intermediary computer may advise the end user of alternative suppliers of goods who do deliver to the address selected.” Thus, Schwarz discloses denying the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included denying the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business as taught by Schwarz in the ‘272 Patent system, since the claimed invention is merely a combination of old elements, and in the combination each element 
Claim 4 of the pending application states wherein boundaries of each geographically defined market area remain fixed over time. 
The ‘272 Patent does not disclose wherein boundaries of each geographically defined market area remain fixed over time.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of each geographically defined market area remain fixed over time. For example, paragraph [0134] of Schwarz discloses “The boundaries of the delivery zones may be 'pre-drawn' as polygons on an electronic map to give the merchant a visual representation of the delivery area, as shown in FIG. 5, for example.” Thus, Schwarz discloses wherein boundaries of each geographically defined market area remain fixed over time. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of each geographically defined market area remain fixed over time as taught by Schwarz in the ‘272 Patent system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Specifically, claim 5 is rejected as being unpatentable over claims 1-16 and 19-21 of U.S. Patent No. 10,796,272 in view of US 2012/0185404 A1 (hereinafter Koh). 
Claim 5 of the pending application states wherein boundaries of at least one of the geographically defined market areas changes over time. 
wherein boundaries of at least one of the geographically defined market areas changes over time.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of at least one of the geographically defined market areas changes over time. For example, paragraph [0035] of Koh discloses “defining and modifying shipping zones according to its region-specific business circumstances,” and “the seller entity or the administrator of the online marketplace may dynamically redefine shipping zones.” Thus, Koh discloses wherein boundaries of at least one of the geographically defined market areas changes over time. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of at least one of the geographically defined market areas changes over time as taught by Koh in the ‘272 Patent system because it would allow for a more economic and efficient shipping method (Koh: [0033]). 










Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 8 recites: “expeditor terminal”. Although providing literal support throughout the disclosure, the “expeditor terminal” is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes that “details of the order are sent to an expeditor terminal 120,” in paragraph [0059]. Although disclosing that terminals present information to workers in the mobile storefront, the subject matter of the claim, recited above, does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize the claimed expeditor terminal as being what the expeditor terminal raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection.   




	


	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites “an expeditor terminal”. However, it is unclear what the “expeditor terminal” is comprised of and how it operates thus rendering the claim unclear. As such, the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the composition and functionality of the “expeditor terminal”. 
For the purposes of examination the Examiner will interpret the expeditor terminal as being a computer that facilitates the order.







	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of facilitating delivery of ordered items. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of facilitating delivery of ordered items. Specifically, representative claim 1 directs itself to the abstract idea of: 
a plurality of deliverers operating within the regional delivery area, with the regional delivery area including a plurality of businesses defining a chain or franchise, with each business having a respective geographically defined market area and operating at least one deliverer within their geographically defined market area;
communicate with the plurality of deliverers;
receive an order from a consumer, with the order intended for a customer selected business, 
determine the consumer's geolocation corresponding to the order, 
verify that the consumer's geolocation is within the geographically defined market area of the customer selected business, 
send the order to one of said deliverers being operated by the customer selected business;
each deliverer receiving the order configured to 
communicate with the customer based on the received order, 
determine a current location of said deliverer, and 
evaluate the current location and heading of said deliverer, 
provide navigation and routing on the customer’s geolocation, and
send a message directly to the customer, with the message including an 17122860-CON1arrival notification when said deliverer is within a pre-determined proximity to the consumer's geolocation.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. For example, representative claim 1 recites the abstract idea of facilitating delivery of ordered items, as noted above. This concept is considered to be a certain method of organizing human activity because it relates to commercial or legal interactions such as sales activities or behaviors. For example, receiving an order and making determinations based on the customer’s location in order to complete delivery of the order to a customer is a type of sales activity. Additionally, facilitating preparation of the order with stored inventory is also considered to be a sales activity.
Additionally, the abstract idea recited in claim 1 is also considered to be a mental process. For example the processes of receiving an order, determining the customer’s 
Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a plurality of delivery vehicles, an order server configured to communicate over a closed network with said plurality of delivery vehicles through a GPS-based routing program, a wireless device, geodata broadcasted from the wireless device, a transceiver, a GPS-based receiver, and an onboard computer. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of facilitating delivery of ordered items occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of facilitating delivery of items and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
As such, representative claim 1 is ineligible. 
Dependent claims 2-17 and 20-23 do not aid in the eligibility of independent claim 1. For example, dependent claims 2-7, 9-15, 17, and 21-23 merely amount to further embellishments of the abstract idea recited in representative claim 1. 
It is noted that claims 8, 16, and 17 include the following further additional elements: an expeditor terminal configured to facilitate the order within said mobile storefronts (claim 8), wherein each delivery vehicle comprises a motorized vehicle (claim 16), and wherein said order server is remotely located from said plurality of delivery vehicles (claim 20). 


	

As such, claims 2-17 and 20-23 are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 10, 11, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz) and US Pat. 6,980,131 B1 (hereinafter Taylor).
	
Regarding claim 1, Angert discloses a system of delivery vehicles with mobile kitchens that prepare and deliver food to a customer within an urban area (see Angert: abstract). Specifically, Angert discloses an order and delivery system to be deployed over a regional delivery area comprising: 
a plurality of delivery vehicles operating within the regional delivery area, with the regional delivery area including a plurality of businesses defining a change or franchise (Angert, see at least: [0015] discloses “individual vehicles associated with and possible owned by a particular food service franchise, or may be a vehicle owned by a delivery service or other organization that delivers and/or prepares food from multiple food vendors under a franchise or other agreement with each food vendor.” [0030] discloses vehicles in transit in an urban area); and 
an order server configured to communicate over a closed network with said plurality of delivery vehicles through a GPS-based routing program (Angert, see at least: Fig. 2 displays , with said order server further configured to perform the following 
receive an order from a consumer via a wireless device, with the order intended for a consumer selected business (Angert, see at least: [0045] discloses “the customer  may choose one or more items from the on-line food menu purchase column 33 for purchase and delivery…and then purchase those items.” Additionally, [0048] discloses “customers may choose to purchase items via selection from the dynamic on-line food menu 42,” and place an order.),
determine the consumer's geolocation corresponding to the order based on geodata broadcasted from the wireless device (Angert, see at least: [0032] disclose customer’s “wireless device may include a GPS receiver or may receive location information from the wireless network and relay the position information obtained thereby to the system of the present invention in order to provide a delivery location [i.e., customer’s geolocation].”), 
send the order over the closed network to one of said plurality of delivery vehicles being operated by the customer selected business (Angert, see at least: [0056] discloses “the driver of vehicle 50 receives a dynamic list of delivery tasks from server 20,” and that “order number and end customer information may also be displayed.”), 
said delivery vehicle receiving the order comprising 
a transceiver configured to communicate with the consumer (Angert, see at least: [0037] discloses “driver computer 25 may also include a camera in or outside of the vehicle so that customers and prospective customers may view the locale around the vehicle.” Additionally, , 
a GPS-based receiver configured to determine a current location of said delivery vehicle (Angert, see at least: [0037] discloses “driver computer 25 also includes an attachment to a global positioning system (GPS) receiver 253 so that location of delivery vehicles 16A-16C may be tracked.”))
an onboard computer (Angert, see at least: [0032] discloses “each delivery vehicle 16A-C includes at least one ‘client’ networked computer system or networked portable appliance [i.e., onboard computer].” Additionally, [0016] discloses “the vehicle includes communication apparatus [i.e., onboard computer].”) configured to perform the following:
evaluate the current location and heading of said delivery vehicle (Angert, see at least: [0016] discloses “the vehicle includes communication apparatus…by which the location information is communicated.” See also, [0037]), 
provide navigation and routing to the customer’s geolocation (Angert, see at least: [0016] discloses “the vehicle includes communication apparatus…the communication link also receives routing and change of routing information from the server so that…the vehicle may be re-routed in conformity with a result of a sales or bidding process.”).122860-CON2 evaluate the current location and heading of said mobile storefront, and

Although disclosing delivery vehicles that delivery within an area, as well as determining a customer’s geolocation, Angert does not disclose:
each business having a respective geographically defined market area and operating at least one delivery vehicle within their geographically defined market area, and
verify that the consumer's geolocation is within the geographically defined market area of the customer selected business, 
However, in a similar system of delivering items to customers, Schwarz teaches:
each business having a respective geographically defined market area and operating at least one delivery vehicle within their geographically defined market area (Schwartz, see at least: [0134] teaches “the boundaries of the delivery zones may be ‘pre-drawn’ as polygons on an electronic map.” See also, Fig. 5 displaying delivery zones),
verify that the consumer's geolocation is within the geographically defined market area of the customer selected business (Schwarz, see at least: [0027] teaches “determine if the user address falls within the delivery zone for the specified restaurant.” Additionally, [0113] teaches “check if merchant and user are within pickup/delivery range by calculating address distance range.” See also, [0129]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included each business having a respective geographically defined market area and operating at least one delivery vehicle within their geographically defined market area and verifying that the consumer's geolocation is within the regional delivery area as taught by Schawrz in the mobile delivery preparation vehicle system of Angert since both systems relate to delivering items to customers. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included each business having a respective geographically defined market area and operating at least one delivery vehicle within their geographically defined market area and verifying that the consumer's geolocation is within the regional delivery area, as taught by Schwarz in the system of Angert, since the claimed invention is merely a combination 
	
	Additionally, although disclosing tracking a delivery vehicle, Angert does not disclose:
	sending a message via said transceiver directly to the wireless device used by the customer to place the order, with the message including an arrival notification when said delivery vehicle is within a pre-determined proximity to the customer's geolocation.
	However, Taylor teaches:
sending a message via said transceiver directly to the wireless device used by the customer to place the order, with the message including an arrival notification when said delivery vehicle is within a pre-determined proximity to the customer's geolocation (Taylor, see at least: col. 5, ln. 4-6 discloses “an alert is generated when rover 210 [i.e., delivery vehicle] moves into an alert area to indicate an impending arrival.” See also, col. 6, ln. 62-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included sending a message via said transceiver directly to the wireless device used by the customer to place the order, with the message including an arrival notification when said delivery vehicle is within a pre-determined proximity to the customer's geolocation as taught by Taylor in the delivery system of Angert because it would have provided a convenient method of tracking deliveries and would have provided better information to customers expecting a delivery (see Taylor: col. 1, 53-67).

Regarding claim 4, Angert in view of Schwarz and Taylor teaches the limitations of claim 1, as noted above. Although disclosing allowing a customer to place an order for delivery, Angert does not disclose wherein boundaries of each geographically defined market area remain fixed over time.
However, Schwarz further teaches wherein boundaries of each geographically defined market area remain fixed over time (Schwarz, see at least: [0134] discloses “The boundaries of the delivery zones may be 'pre-drawn' as polygons on an electronic map to give the merchant a visual representation of the delivery area, as shown in FIG. 5, for example.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of each geographically defined market area remain fixed over time as taught by Schwarz in the system of Angert for at least the rationale noted above. 

Regarding claim 6, Angert in view of Schwarz and Taylor teaches the limitations of claim 1, as noted above. Angert further discloses wherein each delivery vehicle comprises a mobile storefront, with each mobile storefront comprising a stored inventory to complete the order (Angert, see at least: [0030] discloses “the delivery maybe made of items…prepared within the delivery vehicle 16C while it is on-route to scheduled deliveries.” Additionally, [0058] discloses “delivery vehicle 50 may optionally contain food preparation facilities and/or food warmers for transportation.” See also, [0011] disclosing “food may be prepared at a fixed location, or prepared en-route with order information communicated directly to the delivery vehicle.” See also, [0016] disclosing “a delivery/preparation vehicle.” See also, [0017]).  

Regarding claim 7, Angert in view of Schwarz and Taylor teaches the limitations of claim 6, as noted above. Anger further discloses wherein said onboard computer is further configured to perform the following:
monitor in real-time inventory carried by said mobile storefront (Angert, see at least: [0016] discloses “the vehicle may include capability and inventory information systems for automatically determining the availability of food items.”); 
estimate a time of arrival (ETA) of the order to the customer’s geolocation (Angert, see at least: [0016] discloses “the vehicle includes communication apparatus…by which the location information is communicated back to the Internet server so that estimated time-of-arrival (ETA) may be related to the users via time and/or map display.”); and 
send a message to the consumer via said transceiver that includes the ETA (Angert, see at least: [0016] discloses “the vehicle includes communication apparatus…by which the location information is communicated back to the Internet server so that estimated time-of-arrival (ETA) may be related to the users via time and/or map display.”).  
Although disclosing allowing a customer to place an order for delivery, Angert does not disclose: 
sending a message to the consumer that includes a real-time inventory confirmation of the order.
However, Schwarz further teaches sending a message to the consumer that includes a real-time inventory confirmation of the order (Schwarz, see at least: [0140] discloses “a confirmation message of the order may then be sent to the user listing the items ordered and the delivery address and expected delivery time.”).


Regarding claim 8, Angert in view of Schwarz and Taylor teaches the limitations of claim 6, as noted above. Angert further discloses wherein each mobile storefront further comprises an expeditor terminal configured to facilitate orders within said mobile storefronts (Angert, see at least: [0058] discloses “delivery vehicle 50 may optionally contain food preparation facilities and/or food warmers for transportation. If delivery vehicle 50 carries food preparation facilities 500, delivery vehicle will also carry an additional mobile laptop/palmtop computer 501 [i.e., expeditor terminal] with graphical interface 502 displaying a supplier web page interface.” See also, [0059]-[0060]. See also, [0011], [0016], and [0017]).

Regarding claim 10, Angert in view of Schwarz and Taylor teaches the limitations of claim 6, as noted above. Angert further discloses wherein the stored inventory for each mobile storefront comprises stored food items, and with the order being a meal order (Angert, see at least: [0016] discloses “the vehicle may include capability and inventory information systems for automatically determining the availability of food items.” See also, [0017]).  

Regarding claim 11, Angert in view of Schwarz and Taylor teaches the limitations of claim 10, as noted above. Angert further discloses wherein each mobile storefront comprises a mobile kitchen, with each mobile kitchen comprising storage for the food items and kitchen equipment useable to prepare the meal order from the stored food items (Angert, see at least: [0017] discloses that “food items [are] prepared wholly within the delivery vehicle,” and the abstract discloses that the delivery vehicles “may have a mobile kitchen for preparation of food items en-route.”).  

Regarding claim 16, Angert in view of Schwarz and Taylor teaches the limitations of claim 1, as noted above. Angert further discloses wherein each mobile storefront comprises at least one of a motorized vehicle and a non-motorized vehicle (Angert, see at least: [0015] discloses “the delivery systems may be individual vehicles.”).  

Regarding claim 17, Angert in view of Schwarz and Taylor teaches the limitations of claim 16, as noted above. Angert further discloses wherein said motorized vehicle is configured to travel by at least one of land, air and water (Angert, see at least: [0015] discloses “the delivery systems may be individual vehicles.”).  

Regarding claim 20, Angert in view of Schwarz and Taylor teaches the limitations of claim 1, as noted above. Angert further discloses wherein said order server is remotely located from said plurality of mobile storefronts (Angert, see at least: Fig. 2, [0036]-[0037]).  

Regarding claim 21, Angert in view of Schwarz and Taylor teaches the limitations of claim 1, as noted above. Angert further discloses wherein said order server is configured to receive payment from the consumer so as to pre-pay for the order prior to delivery (Angert, see at least: [0046] discloses “once a purchase selection button 34 is pressed by the customer, server .


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz) and US Pat. 6,980,131 B1 (hereinafter Taylor) and further in view of US 2011/0040642 A1 (hereinafter O’Dell). 

Regarding claim 2, Angert in view of Schwarz and Taylor teaches the limitations of claim 1, as noted above. Although disclosing allowing determining a customer’s geolocation, Angert does not disclose wherein said order server is further configured to determine that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program.
However, O’Dell wherein said order server is further configured to determine that the customer's geolocation does not correspond to a physical delivery address that can be validated using a mapping program (O’Dell, see at least: [0035] discloses “an invalid address not recognized by a location, address verification, directions and map transmission 315 provider at 709 can return a notification to the browser of the services user 202 of the invalid address and a re-entry request of the address at 710.” See also, Fig. 3).


Regarding claim 3, Angert in view of Schwarz and Taylor teaches the limitations of claim 2, as noted above. Although disclosing allowing determining a customer’s geolocation and delivering to a geolocation, Angert does not disclose wherein said order server is further configured to deny the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business.
However, Schwarz wherein said order server is further configured to deny the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business (Schwarz, see at least: [0027] teaches “if the suppliers of goods selected does not deliver to the address requested, the intermediary computer may advise the end user of alternative suppliers of goods who do deliver to the address selected.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said order server is further configured to deny the order in response to the customer's geolocation not being within the geographically defined market area of the customer selected business as taught by Schwarz in the system of Angert, since the claimed invention is merely a combination of old elements, and in the combination each element .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz), US Pat. 6,980,131 B1 (hereinafter Taylor), and US 2012/0185404 A1 (hereinafter Koh).

Regarding claim 5, Angert in view of Schwarz and Taylor teaches the limitations of claim 1, as noted above. Although disclosing allowing a customer to place an order for delivery to an address, Angert does not disclose wherein boundaries of at least one of the geographically defined market areas changes over time.
However, Schwarz further teaches wherein boundaries of at least one of the geographically defined market areas changes over time (Koh, see at least: [0035] teaches “defining and modifying shipping zones according to its region-specific business circumstances,” and “the seller entity or the administrator of the online marketplace may dynamically redefine shipping zones.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein boundaries of at least one of the geographically defined market areas changes over time as taught by Koh in the system of Angert/Schwarz/Taylor because it would allow for a more economic and efficient shipping method (Koh: [0033]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz), US Pat. 6,980,131 B1 (hereinafter Taylor), and US 2003/0200160 A1 (hereinafter Aruga).

Regarding claim 9, Angert in view of Schwarz and Taylor teaches the limitations of claim 6, as noted above. With regard to the limitation that office products are the ordered products, Angert does not necessarily disclose where the product comprises office products as recited in the claims. The limitations of the claims, however, merely set forth a different type of product in a manner which fails to presents any new and unobvious functional relationship between the type of product claimed and the system claimed. Such limitations do not move to distinguish the claimed invention from the prior art as merely naming and claiming a different type of product to be delivered does not impart any functional difference to the function performed by the system. Ultimately, the claims differ from the prior art solely by the type of product claimed. The subjective interpretation of the type of product does not patentably distinguish the claimed invention. [See: MPEP 2111.05].
Nevertheless, it would have been obvious to for the order to be for office products. For example, paragraph [0049] of Aruga discloses “a logistics company [] procures the consumables and simultaneously makes actually delivery of the consumables for replenishment,” wherein the consumables include ink and printing sheets of paper [i.e., office products]. Thus, Aruga teaches wherein the stored inventory for each mobile storefront comprises office products, and with the order being an office products order.
office products order.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz), US Pat. 6,980,131 B1 (hereinafter Taylor), and US 2014/012379 A1 (hereinafter Tryba).

Regarding claim 12, Angert in view of Schwarz and Taylor teaches the limitations of claim 6, as noted above. With regard to the limitation that fuel is the ordered product, Angert does not necessarily disclose where the product comprises fuel as recited in the claims. The limitations of the claims, however, merely set forth a different type of product in a manner which fails to presents any new and unobvious functional relationship between the type of product claimed and the system claimed. Such limitations do not move to distinguish the claimed invention from the prior art as merely naming and claiming a different type of product to be delivered does not impart any functional difference to the function performed by the system. Ultimately, the claims differ from the prior art solely by the type of product claimed. The subjective interpretation of the type of product does not patentably distinguish the claimed invention. [See: MPEP 2111.05].
Nevertheless, it would have been obvious to for the order to be for fuel. For example, paragraph [0012] of Tryba discloses a user requests fuel to be delivered, the system registers the wherein the stored inventory for each mobile storefront comprises fuel, and with the order being a fuel supply order.
Since both Angert and Tryba contemplate delivering items to a user, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the order was for a fuel supply order.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the product ordered is fuel as taught by Tryba in the system of Angert/Schwarz/Taylor because it would have saved users time and money (see Tryba: [0013]).


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz), US Pat. 6,980,131 B1 (hereinafter Taylor), and US 2012/0059712 A1 (hereinafter Stalker).

Regarding claim 13, Angert in view of Schwarz and Taylor teaches the limitations of claim 6, as noted above. With regard to the limitation that fresh produce is the ordered product, Angert does not necessarily disclose where the product comprises fresh produce as recited in the claims. The limitations of the claims, however, merely set forth a different type of product in a manner which fails to presents any new and unobvious functional relationship between the type of product claimed and the system claimed. Such limitations do not move to distinguish type of product to be delivered does not impart any functional difference to the function performed by the system. Ultimately, the claims differ from the prior art solely by the type of product claimed. The subjective interpretation of the type of product does not patentably distinguish the claimed invention. [See: MPEP 2111.05].
Nevertheless, it would have been obvious to for the order to be for fresh produce. For example, paragraph [0085] of Stalker discloses “groceries can be ordered online and delivered to one’s home without ever setting food in grocery stores.” Additionally, Fig. 7a demonstrates that the groceries can include “Tomatoes” [i.e., fresh produce]. Thus, Stalker teaches wherein the stored inventory for each mobile storefront comprises fresh produce, and with the order being a fresh produce order.
Since both Angert and Stalker contemplate delivering items to a user, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the order was for a fresh produce order.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the stored inventory for each mobile storefront comprises fresh produce, and with the order being a fresh produce order as taught by Stalker in the system of Angert/Schwarz/Taylor because it would have saved users time and money (see Stalker: [0025]).

Regarding claim 15, Angert in view of Schwarz and Taylor teaches the limitations of claim 6, as noted above. With regard to the limitation that grocery products are the ordered product, Angert does not necessarily disclose where the product comprises grocery products as type of product in a manner which fails to presents any new and unobvious functional relationship between the type of product claimed and the system claimed. Such limitations do not move to distinguish the claimed invention from the prior art as merely naming and claiming a different type of product to be delivered does not impart any functional difference to the function performed by the system. Ultimately, the claims differ from the prior art solely by the type of product claimed. The subjective interpretation of the type of product does not patentably distinguish the claimed invention. [See: MPEP 2111.05].
Nevertheless, it would have been obvious to for the order to be for grocery products. For example, paragraph [0085] of Stalker discloses “groceries can be ordered online and delivered to one’s home without ever setting food in grocery stores.” Additionally, Fig. 7a demonstrates that the groceries can include “Tomatoes” [i.e., grocery products]. Thus, Stalker teaches wherein the stored inventory for each mobile storefront comprises grocery products, and with the order being a grocery products order.
Since both Angert and Stalker contemplate delivering items to a user, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the order was for a grocery products order.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the stored inventory for each mobile storefront comprises fresh produce, and with the order being a fresh produce order as taught by Stalker in the system of Angert/Schwarz/Taylor because it would have saved users time and money (see Stalker: [0025]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz), US Pat. 6,980,131 B1 (hereinafter Taylor), and US 2013/0030824 A1 (hereinafter Todary Michael).

Regarding claim 14, Angert in view of Schwarz and Taylor teaches the limitations of claim 6, as noted above. With regard to the limitation that pharmaceutical products are the ordered product, Angert does not necessarily disclose where the product comprises pharmaceutical products as recited in the claims. The limitations of the claims, however, merely set forth a different type of product in a manner which fails to presents any new and unobvious functional relationship between the type of product claimed and the system claimed. Such limitations do not move to distinguish the claimed invention from the prior art as merely naming and claiming a different type of product to be delivered does not impart any functional difference to the function performed by the system. Ultimately, the claims differ from the prior art solely by the type of product claimed. The subjective interpretation of the type of product does not patentably distinguish the claimed invention. [See: MPEP 2111.05].
Nevertheless, it would have been obvious to for the order to be for pharmaceutical products. For example, paragraph [0029] of Todary Michael discloses a motorized vehicle has on board most common medications and paragraph [0042] discloses a pharmacist fills prescriptions. Thus, Todary Michael teaches wherein the stored inventory for each mobile storefront comprises pharmaceutical products, and with the order being a prescription order.
pharmaceutical products.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the stored inventory for each mobile storefront comprises pharmaceutical products, and with the order being a prescription order as taught by Todary Michael in the system of Angert/Schwarz/Taylor because it would have allowed users who cannot visit a pharmacy to receive medical items (see Todary Michael: [0009]-[0010], [0012]-[0013]).


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz), US Pat. 6,980,131 B1 (hereinafter Taylor), and US 2002/0099567 A1 (hereinafter Joao).

Regarding claim 18, Angert in view of Schwarz and Taylor teaches the limitations of claim 16, as noted above. Although disclosing wherein each mobile storefront is a motorized vehicle (see above), Angert does not disclose wherein said motorized vehicle is a self-driving vehicle.
However, Joao teaches a similar system of delivering items, and specifically, Joao teaches wherein said motorized vehicle is a self-driving vehicle (Joao, see at least: [0091] teaches delivery via unmanned transportation).


Regarding claim 19, Angert in view of Schwarz, Taylor, and Joao teaches the limitations of claim 18, as noted above. Although disclosing wherein each mobile storefront is a motorized vehicle (see above), Angert does not disclose wherein said self-driving vehicle is configured to travel by at least one of land, air and water.
However, Joao further teaches wherein said self-driving vehicle is configured to travel by at least one of land, air and water (Joao, see at least: [0091] teaches that the unmanned transportation may be ground or land transportation).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said self-driving vehicle is configured to travel by at least one of land, air and water as taught by Joao in the system of Angert/Schwarz/Taylor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz), US Pat. 6,980,131 B1 (hereinafter Taylor), and US 2006/0235739 A1 (hereinafter Levis).

Regarding claim 22, Angert in view of Schwarz and Taylor teaches the limitations of claim 1, as noted above. Although disclosing providing up to date road conditions (see Angert: [0056]), Angert does not disclose wherein said onboard computer for each delivery vehicle is further configured to receive traffic conditions, and with the navigation and routing on the customer’s geolocation being provided based on the received traffic conditions.
However, Levis teaches wherein said onboard computer for each mobile storefront is configured to receive traffic conditions, and with the navigation and routing on the customer’s geolocation being provided based on the received traffic conditions (Levis, see at least: [0069] discloses a delivery system in which the driver receives communications regarding traffic conditions which the driver can use to modify the route of the dispatch plan. See also, [0099] disclosing modifying a dispatch plan based on updated traffic conditions and [0145] disclosing displaying traffic information to allow driver to select alternate route).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein said onboard computer for each mobile storefront is configured to receive traffic conditions, and with the navigation and routing on the customer’s geolocation being provided based on the received traffic conditions as taught in Levis in the delivery system of Angert/Schwarz/Taylor and both systems have a similar functionality and purpose — the delivery of products. Additionally, it would have resulted in an improved system .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0099972 A1 (hereinafter Angert) in view of US 2010/0076853 A1 (hereinafter Schwarz), US Pat. 6,980,131 B1 (hereinafter Taylor), and US Pat. 7,455,255 B1 (hereinafter Hadfield).

Regarding claim 23, Angert in view of Schwarz and Taylor teaches the limitations of claim 1 as noted above. Although disclosing each delivery vehicle monitoring inventory, Angert does not disclose wherein said onboard computer for each delivery vehicle is configured to generate a status report that takes into account inventory usage and fuel consumption of said delivery vehicle.
However, Hadfield teaches wherein said onboard computer for each delivery vehicle is configured to generate a status report that takes into account inventory usage and fuel consumption of said delivery vehicle (Hadfield, see at least: col. 11, lines 55-57 & col. 13, lines 45-48 disclose a monitoring and control device that reports changes in inventory and monitors parameters of a vehicle such as the fuel tank in a system of monitoring, managing, and transporting goods (see abstract)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have wherein said onboard computer for each delivery vehicle is configured to  taught in Hadfield in the delivery system of Angert/Schwarz/Taylor because it would have allowed a shipper to maintain management of the goods being shipped (see Hadfield: col. 11, lines 65-66) and it would have allowed the shipper to have real time data regarding the delivery vehicle's travel capacity to further complete deliveries (see Hadfield: col. 13, lines 56-57). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 2012/0284083 A1) – Wu discloses a delivery system with a plurality of delivery vehicles operating in regions to deliver products ordered by customers. 
Nelson (US 2008/0061966 A1) – Nelson discloses a system of notifying a package recipient of a package’s arrival. 
Chicago’s Best Food Truck Apps and Websites (NPL) – the NPL describes using tracking apps to track food trucks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ALLISON G WOOD/Primary Examiner, Art Unit 3625